Case 1:21-cv-00400-APM Document 28-1 Filed 06/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Hon. Bennie G. Thompson, in his personal capacity

Plaintiff
Case No.: 1:21-cv-00400-APM

vs.

Donald J. Trump, solely in his personal capacity, et al.

Defendant
AMENDED AFFIDAVIT OF SERVICE

I, Amor Santana, a Private Process Server, being duly sworn, depose and say:
That I have been duly authorized to make service of the Summons and Complaint in the above entitled case.
That ] am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 5/1/2021 at 10:47 AM, I served Warboys LLC c/o Enrique Tarrio at 1290 SW 142nd Court, Miami, Florida 33184 with the
Summons and Complaint by serving Enrique Tarrio, authorized to accept.

Enrique Tarrio is described herein as:

Gender: Male Race/Skin: Hispanic Age: 38 Weight: 180 Height: 5'5" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

a —
Executed On Amor Safitana

5(28\2\ wo CA

Client Ref Number:N/A
Job #: 1588760

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:21-cv-00400-APM Document 28-1 Filed 06/09/21 Page 2 of 2

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

 

Hon. Bennie G. Thompson, in his personal capacity

Plaintiff
Case No.: 1:21-cv-00400-APM

vs,

Donald J. Trump, solely in his personal capacity, et al.

Defendant
AMENDED AFFIDAVIT OF SERVICE
L, Amor Santana, a Private Process Server, being duly sworn, depose and say:
That I am over the age of eighteen years and not a party to or otherwise interested in this matter.
That I have been duly authorized to make service of the Summons and Complaint in the above entitled case.

That on 05/01/2021 at 10:47 AM, I served Enrique Tarrio at 1290 SW 142nd Court, Miami, Florida 33184 with the Summons and
Complaint by serving Enrique Tarrio, personally.

Enrique Tarrio is described herein as:

Gender: Male Race/Skin: Hispanic Age: 38 Weight: 180 Height: 5'5" Hair: Brown Glasses: No

1 declare under penalty of perjury that this information is true and correct.

 

ted On Amor Santana ae

Client Ref Number:N/A
Job #: 1588765

S{28/2| _ (A

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
